1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10   Venturepharma, LLC, et al,    )      SACV 18-02296-JVS(KESx)
                                   )
11                                 )
               Plaintiff,          )      ORDER OF DISMISSAL FOR
12                                 )
          v.                       )      LACK OF PROSECUTION
                                   )
13   Adam Zuckerman, et al.,       )
                                   )
14                                 )
               Defendants.         )
15                                 )
      _____________________________)
16

17
          The Court having issued an Order to Show Cause re Dismissal
     for Lack of Prosecution on March 21, 2019, and no response to the
18
     Order to Show Cause having been filed, and no proof of service
19
     having been filed in this action as to any of the defendant,
20
          IT IS HEREBY ORDERED that this action is dismissed, without
21
     prejudice, for lack of prosecution pursuant to Federal Rule of
22   Civil Procedure 41(a)(2).
23

24   DATED: April 19, 2019              ___________________________
                                        James V. Selna
25                                      United States District Judge

26

27

28
